    Case 9:19-cv-01294-DNH-ATB Document 20 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

HASSON WILSON,

                                  Plaintiff,
         -v-                                       9:19-CV-1294
                                                   (DNH/ATB)


JENNI CABRERA, Corrections Sergeant,
formerly known as Caberra, and J. SPINK,
Corrections Officer,

                                  Defendants.

--------------------------------

APPEARANCES:                                       OF COUNSEL:

HASSON WILSON
Plaintiff pro se
Last known address
18-A-1132
Sing Sing Correctional Facility
354 Hunter Street
Ossining, NY 10562

HON. LETITIA JAMES                                 KONSTANDINOS D. LERIS, ESQ.
Attorney General for the State of New York         Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Hasson Wilson brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On July 15, 2020, the Honorable Andrew T. Baxter, United States Magistrate Judge,

advised by Report-Recommendation that defendants' unopposed motion for summary
    Case 9:19-cv-01294-DNH-ATB Document 20 Filed 08/12/20 Page 2 of 2




judgment based on failure to exhaust be granted and the amended complaint be dismissed

in its entirety with prejudice. No objections to the Report- Recommendation were filed. The

Report-Recommendation was mailed to plaintiff's last known address on file, and it was

returned as undeliverable, with the envelope marked "Return to Sender - No Longer Here

Paroled/Released." ECF No. 19.

         Based upon a careful review of entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendants' motion for summary judgment is GRANTED and the amended

complaint is DISMISSED in its entirety; and

         2. The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: August 12, 2020
       Utica, New York.




                                              -2-
